
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.25


SALLY BEAUTY HOLDINGS
2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT
FOR EMPLOYEES

        THIS RESTRICTED STOCK AGREEMENT (this "Agreement") is made as of
October 22, 2008 by and between Sally Beauty Holdings, Inc. (the "Company")
and                                    ("Employee").

        1.    GRANT OF RESTRICTED SHARES.    Pursuant to the Sally Beauty
Holdings, Inc. 2007 Omnibus Incentive Plan (the "Plan") Employee is hereby
awarded                                    shares (the "Restricted Shares") of
Common Stock. All of the Restricted Shares shall be subject to the prohibition
on the transfer of the Restricted Shares and the obligations to forfeit the
Restricted Shares to the Company as set forth in Section 3 of this Agreement
("Forfeiture Restrictions").

        2.    EFFECT OF THE PLAN.    The Restricted Shares awarded to Employee
are subject to all of the terms and conditions of the Plan, which terms and
conditions are incorporated herein for all purposes, and of this Agreement
together with all rules and determinations from time to time issued by the
Committee and by the Board pursuant to the Plan. The Company hereby reserves the
right to amend, modify, restate, supplement or terminate the Plan without the
consent of Employee, so long as such amendment, modification, restatement or
supplement shall not materially reduce the rights and benefits available to
Employee hereunder, and this Award shall be subject, without further action by
the Company or Employee, to such amendment, modification, restatement or
supplement unless provided otherwise therein. Capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to such terms in the
Plan.

        3.    RESTRICTIONS.    Employee hereby accepts the Award of the
Restricted Shares and agrees with respect thereto as follows:

        (a)    No Transfer.    Unless otherwise determined by the Committee and
provided in this Agreement or the Plan, the Restricted Shares shall not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred except by
will or the laws of decent and distribution. The Forfeiture Restrictions shall
be binding upon and enforceable against any permitted transferee of the
Restricted Shares. The Company shall not be required (i) to transfer on its
books any Restricted Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or the Plan, or (ii) to
treat as owner of such Restricted Shares, or accord the right to vote or pay or
deliver dividends or other distributions to, any purchaser or other transferee
to whom or which such Restricted Shares shall have been so transferred in
violation of any of the provisions of this Agreement or the Plan.

        (b)    Restrictive Legend.    Employee agrees that in the event any
stock certificate is issued in respect of the Restricted Shares while such
shares are still subject to the Forfeiture Restrictions such certificate shall
bear the following legend with respect to the Forfeiture Restrictions applicable
to such Award:

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the "Restrictions"), contained in the Sally Beauty Holdings, Inc. 2007
Omnibus Incentive Plan and an agreement between the registered owner and Sally
Beauty Holdings, Inc. Any attempt to dispose of these shares in contravention of
the Restrictions, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, shall be null and void without effect.

        (c)    Forfeiture of Restricted Shares.    If Employee terminates
service with the Company and its Subsidiaries prior to October 22, 2009 (the
"Restriction Lapse Date") for any reason other than Employee's death or
Disability, then Employee (or Employee's estate, as applicable) shall, for no
consideration, forfeit to the Company all Restricted Shares. If after the
Restriction Lapse Date Employee terminates service with the Company and its
Subsidiaries for any reason other than Employee's death or Disability, then
Employee shall, for no consideration, forfeit to the Company all Restricted
Shares with respect to which the Forfeiture Restrictions have not lapsed
pursuant to

--------------------------------------------------------------------------------



paragraph (d) of this Section 3 as of the effective date of such termination of
service. Notwithstanding the forgoing, the Committee or its designee may, in the
Committee's or the designee's sole and absolute discretion, as applicable,
provide for the acceleration of the vesting of the Restricted Shares, eliminate
or make less restrictive any restrictions contained in this Agreement, waive any
restriction or other provision of the Plan or this Agreement or otherwise amend
or modify this Agreement in any manner that is either (i) not adverse to
Employee, or (ii) consented to by Employee.

        (d)    Lapse of Forfeiture Restrictions.    If Employee provides
continuous, eligible service to the Company and its Subsidiaries as determined
by the Committee or its designee, in the Committee's or the designee's sole and
absolute discretion, as applicable, the Forfeiture Restrictions will lapse with
respect to twenty percent (20%) of the Restricted Shares on the Restriction
Lapse Date; an additional twenty percent (20%) of the Restricted Shares on the
first anniversary of the Restriction Lapse Date; an additional twenty percent
(20%) on the second anniversary of the Restriction Lapse Date; an additional
twenty percent (20%) on the third anniversary of the Restriction Lapse Date; and
the remaining twenty percent (20%) of the Restricted Shares on the fourth
anniversary of the Restriction Lapse Date. If the number of Restricted Shares
with respect to which the Forfeiture Restrictions would lapse as of any
particular anniversary of the Restriction Lapse Date results in the Forfeiture
Restrictions lapsing with respect to a fractional Restricted Share, such
installment will be rounded to the next whole Restricted Share, as determined by
the Company, except the final installment, which will be for the balance of the
Restricted Shares with respect to which the forfeiture restrictions have lapsed.

        (e)    Death or Disability.    If Employee terminates service with the
Company and its Subsidiaries as a result of Employee's death or Disability,
then, in addition to the Restricted Shares with respect to which the Forfeiture
Restrictions have lapsed pursuant to paragraph (d) of this Section 3, Employee
(or Employee's estate) shall have a right to those Restricted Shares with
respect to which the Forfeiture Restrictions would lapse as of the anniversary
of the Restriction Lapse Date next following the effective date of Employee's
termination of service with the Company and its Subsidiaries as a result of
Employee's death or Disability.

        (f)    Change in Control.    If a Change in Control occurs during the
term of this Agreement, the Forfeiture Restrictions will lapse with respect to
one hundred percent (100%) of the Restricted Shares.

        (g)    Dividend and Voting Rights.    Subject to the Forfeiture
Restrictions contained in this Agreement, Employee shall have the rights of a
stockholder with respect to the Restricted Shares, including the right to vote
all such Restricted Shares, whether or not the Forfeiture Restrictions have
lapsed with respect to such Shares, and to receive all dividends, cash or stock,
paid or delivered thereon, from and after the date hereof. Any dividends, cash
or stock, paid or delivered on any of the Restricted Shares shall be credited to
an account for the benefit of Employee. In the event of the forfeiture of any
Restricted Shares pursuant to this Section 3, Employee shall have no further
rights with respect to such Restricted Shares, and Employee shall forfeit any
dividends, cash or stock, credited to the account for the benefit of Employee
which are related to the forfeited Restricted Shares. To the extent the
Forfeiture Restrictions lapse with respect to any of the Restricted Shares
pursuant to this Section 3, all dividends, cash and stock, if any, credited to
the account for the benefit of Employee shall be used, to the extent necessary,
to satisfy any applicable federal, state and local income and employment tax
withholding obligations under Section 6 of this Agreement. To the extent any
dividends, cash or stock, are not used to satisfy any applicable federal, state
and local income and employment tax withholding obligations under Section 6 of
this Agreement, such dividends, cash or stock, will be distributed to Employee.
The forfeiture of the Restricted Shares pursuant to this Section 3 shall not
invalidate any votes given by Employee with respect to such Restricted Shares
prior to forfeiture.

        (h)    Evidence of Ownership.    Evidence of the Award of the Restricted
Shares pursuant to this Agreement may be accomplished in such manner as the
Company or its authorized representatives

2

--------------------------------------------------------------------------------




shall deem appropriate including, without limitation, electronic registration,
book-entry registration or issuance of a stock certificate or certificates in
the name of Employee or in the name of such other party or parties as the
Company and its authorized representatives shall deem appropriate. The Company
may retain, at its option, the physical custody of any stock certificate
representing any awards of Restricted Shares during the restriction period or
require that the certificates evidencing Restricted Shares be placed in escrow
or trust, along with a stock power endorsed in blank, until all Forfeiture
Restrictions are removed or expire. In the event the Award of the Restricted
Shares is documented or recorded electronically, the Company and its authorized
representatives shall ensure that Employee is prohibited from selling,
assigning, pledging, exchanging, hypothecating or otherwise transferring the
Restricted Shares while such shares are still subject to the Forfeiture
Restrictions.

        Upon the lapse of the Forfeiture Restrictions pursuant to this
Section 3, the Company or, at the Company's instruction, its authorized
representative shall release those Restricted Shares with respect to which the
Forfeiture Restrictions have lapsed. The lapse of the Forfeiture Restrictions
and the release of the Restricted Shares shall be evidenced in such a manner as
the Company and its authorized representatives deem appropriate under the
circumstances.

        At the Company's request, Employee shall execute and deliver, as
necessary, a stock power, in blank, with respect to the Restricted Shares, and
the Company may, as necessary, exercise such stock power in the event of the
forfeiture of any Restricted Shares pursuant to this Agreement, or as may
otherwise be required in order for the Company to withhold the Restricted Shares
necessary to satisfy any applicable federal, state and local income and
employment tax withholding obligations pursuant to Section 6 of this Agreement.

        4.    COMMUNITY INTEREST OF SPOUSE.    The community interest, if any,
of any spouse of Employee in any of the Restricted Shares shall be subject to
all of the terms, conditions and restrictions of this Agreement and the Plan,
and shall be forfeited and surrendered to the Company upon the occurrence of any
of the events requiring Employee's interest in such Restricted Shares to be so
forfeited and surrendered pursuant to this Agreement.

        5.    BINDING EFFECT.    This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Employee.

        6.    TAX MATTERS.    

        (a)   The lapsing of the Forfeiture Restrictions with respect to the
Restricted Shares pursuant to Section 3 of this Agreement shall be subject to
the satisfaction of all applicable federal, state and local income and
employment tax withholding requirements (the "Required Withholding"). By
execution of this Agreement Employee shall be deemed to have authorized the
Company, after taking into consideration any dividends, cash or stock, credited
to an account for the benefit of Employee, as contemplated in paragraph (g) of
Section 3, to withhold the Restricted Shares with respect to which the
Forfeiture Restrictions have lapsed necessary to satisfy Employee's Required
Withholding, if any. The amount of the Required Withholding and the number of
Restricted Shares required to satisfy Employee's Required Withholding, if any,
as well as the amount reflected on tax reports filed by the Company, shall be
based on the closing price of the Common Stock on the day the Forfeiture
Restrictions lapse pursuant to Section 3 of this Agreement. Notwithstanding the
foregoing, the Company may require that Employee satisfy Employee's Required
Withholding, if any, by any other means the Company, in its sole discretion,
considers reasonable. The obligations of the Company under this Agreement shall
be conditioned on such satisfaction of the Required Withholding.

        (b)   Employee acknowledges that the tax consequences associated with
the Award are complex and that the Company has urged Employee to review with
Employee's own tax advisors the federal, state, and local tax consequences of
this Award. Employee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Employee
understands that

3

--------------------------------------------------------------------------------




Employee (and not the Company) shall be responsible for Employee's own tax
liability that may arise as a result of this Agreement. Employee understands
further that Section 83 of the Code, taxes as ordinary income the fair market
value of the Restricted Shares with respect to which the Forfeiture Restrictions
lapse pursuant to this Agreement.

        7.    EMPLOYMENT AGREEMENT CONTROLS.    Notwithstanding any language in
this Agreement to the contrary, to the extent of any conflict between this
Agreement and any written employment agreement with Employee, the terms of such
employment agreement shall control.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an authorized officer and Employee has executed this Agreement, all
as of the date first above written.

    SALLY BEAUTY HOLDINGS, INC.
 
 
By:
 



--------------------------------------------------------------------------------

    Title:  


--------------------------------------------------------------------------------

    Address:  


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS RESTRICTED
STOCK AWARD SHALL REMAIN SUBJECT TO THE FORFEITURE RESTRICTIONS PROVIDED FOR IN
THIS AGREEMENT AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY
DURING THE PERIOD OF EMPLOYEE'S SERVICE TO THE COMPANY OR AS OTHERWISE PROVIDED
IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THE RESTRICTED STOCK
AWARD). EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT
OR THE PLAN SHALL CONFER UPON EMPLOYEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS
OR CONTINUATION OF EMPLOYEE'S SERVICE TO THE COMPANY. Employee acknowledges
receipt of a copy of the Plan, represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts the Restricted Stock Award
subject to all of the terms and provisions hereof and thereof. Employee has
reviewed this Agreement and the Plan in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement and the Plan.

DATED:  


--------------------------------------------------------------------------------

  SIGNED:    

--------------------------------------------------------------------------------

EMPLOYEE

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.25

